Mr. Justice Mercur
delivered the opinion of the court, December 11th 1882.
*483The liability of the county of Fayette for the support and maintenance of the poor therein, is ascertained by reference to its special laws Section 6 of the Act of 16th April 1846, P. L. 348, declares: “it shall be the duty of the board of directors for the county of Fayette, to examine into the claims of such person or persons as may demand relief or be removed to the poorhouse from any part of said county, and also into the claims of such persons as may have given aid or rendered services fox said alleged pauper, and which shall be exhibited to the said board or to any one of said directors; and if upon investigation by said board of such claims, it shall be of opinion that such person is not entitled to relief, or such claim or claims are not proper to be allowed, it may refuse to permit such person to have the relief claimed, or the claim or claims for aid or services may be rejected; all which proceedings said board shall cause to be entered on the book of minutes of said board; and from its decision the party aggrieved may appeal by petition to the Court of Quarter Sessions of the peace for said county, which is authorized to hear and “ determine the same as it may deem just and reasonable,” with a right to either party to sue out a writ of error.
Thus the Act designates the same tribunal, and prescribes the same form of proceeding for fixing the liability of the county, whether the claim be for relief to an alleged pauper, or for aid given or for services rendered to one. In each case the specific remedy is first by application to the board of directors, and if the claim be disallowed, then, by appeal to the Court of Quarter Sessions. The remedy given is not only specific, but is the only remedy designated in the Act, for the adjudication of such claims. Why then shall not the specific remedy given be pursued?
The 13th section of the Act of 21st March 1806, 1 Pur. Dig. 58, declares “ in all cases where a remedy is provided or a duty enjoined or anything directed to be done by any Act or Acts of Assexnbly of this Comxnoxiwealth, the directions of the said Acts shall be strictly pursued, and no penalty shall be inflicted or anything done agreeably to the provisions of the common law, in such cases further than shall be necessary for carrying such Act or Acts into effect.” The Act of 1846 cited does not give jurisdiction to a justice of the peace, nor to the Court of Common Pleas of the county of Fayette, to adjudicate a claim for aid given or for services rendered to an alleged pauper. Not only does the Act expressly give jurisdiction to the Quarter Sessions but the general spirit and intent of the law favors giving to that court exclusive jurisdiction in all matters relating to the disputed liability of any poor district, for the support of an alleged pauper and for aid given and services rendered to him: Over*484seers of Nippenose v. Overseers of Jersey Shore, 12 Wright 402; Marion Township v. Spring Township, 14 Id. 308; Directors of Blair v. Overseers of Clarion, 10 Norris 431.
It is undoubtedly true, in cases of emergency relief may be furnished before an order is obtained, and if necessary it may be furnished by others than the overseers and directors ; and the latter are under obligations to pay, provided an order of approval be afterwards obtained: Directors of the Poor v. Worthington, 2 Wright 160. But the question is by what form of proceeding? In the case last cited, and also in Directors of the Poor v. Malany, 14 P. F. Smith 144, a physician was permitted to recover by action in the Common Pleas, for professional attendance on a person who was a proper subject for relief, under the poor laws. In the former no question of jurisdiction was raised. In the latter it was sustained for the reason that the statute applicable to the poor in that county, did not direct proceedings to be had in the Quarter Sessions when the expenses were incurred by an individual. Therein it differed radically from the Act of 1846.
The claim now in contention is for services as a physician, rendered to one Nichols who was injured in a mine. The services were not given under the direction, or by authority of the directors of the poor. Ten days after the injury was sustained two justices made an order to have Nichols placed on the poor list of the county. It was sent to the directors. They made some inquiries about the case, but took no definite action thereon. The defendant in error continued to attend Nichols for some time thereafter, and then presented his bill to the directors. They are not shown to have passed upon it, and they made no entry on their minute book, relating thereto. It is contended that the omission of the directors to take definite action, and to enter the same on their books, gives a right to resort to the present form of action. In this conclusion we cannot concur. The omission to allow the claim was manifestly considered by them as equivalent to its rejection. They omitted to enter their decision on the books as their duty required. No request appears to have been made for them to do so. If such request had failed to procure the entry to be made, they could have been compelled to make it by mandamus. When made the remedy should be pursued in the Quarter Sessions. It follows that this action for the services cannot be maintained, and all the assignments relating thereto are sustained. As this disposes of the pase it is unnecessary to consider those relating to the order of relief.
Judgment reversed.